ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
liThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent misled his client concerning the status of her legal matter. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Darrell K. Hickman, Louisiana Bar Roll number 22797, be suspended from the practice of law for a period of one year. It is further ordered that this suspension shall be deferred in its entirety.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.